DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 December 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (WO 2008034276 A2). 
[AltContent: textbox (Proximally facing stop face at a distal bottom)][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Distal side)][AltContent: ][AltContent: arrow][AltContent: textbox (Energy Directors)][AltContent: ][AltContent: arrow][AltContent: textbox (Liquefied
Material)][AltContent: arrow][AltContent: textbox (Axis)][AltContent: connector][AltContent: arrow][AltContent: textbox (Proximal Side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of Holes)][AltContent: ][AltContent: textbox (Proximal End)][AltContent: ][AltContent: textbox (Longitudinal opening)]
    PNG
    media_image1.png
    293
    530
    media_image1.png
    Greyscale


Regarding claim 28, Aeschliman et al. discloses a dental implant, including at least a first distinct element and a second distinct element: 
the first distinct element being an anchor element (1.1) suitable of being brought into contact, during a surgical operation, with live hard tissue (11) and/or with hard tissue replacement material, the anchor element (1.1) having a longitudinal opening reaching from a proximal end of the anchor element (1.1) into a distal direction (towards the distal end of the medical device), and a plurality of holes in a wall of the longitudinal opening (see annotated Fig. 11 above); 
the second distinct element being a liquefiable element (1.2) that is insertable or inserted in the longitudinal opening and at least partly liquefiable by the impact of energy (from the vibrating tool 12, see Fig. 11 above) impinging from a proximal side so that liquefied material flows through the holes in the wall and out of the longitudinal opening into structures of the hard tissue and/or hard tissue replacement material (see annotated Fig. 11 above); 

wherein the longitudinal opening extends along an axis (see annotated Fig. 11 above); 
wherein a proximally facing stop face is arranged at a distal bottom of the longitudinal opening (see page 23, line 17-24); and 
wherein when the liquefiable element is pressed into a distal direction against the proximally facing stop face while the energy impinges, the stop face acts to first separate the liquefiable material into different portions during movement of the liquefiable material in the distal direction, and only thereafter laterally directs the different portions of the liquefiable material to different ones of the holes (see annotated Fig. 11 above, the liquefiable element (1.2) is pressed by the vibrating tool 12 at the proximal surface of the second distinct element against the proximal facing top face and when the material is liquefied the shape of the top surface of the proximal facing top face equally distributes the material all around towards the plurality of holes). 
However, Aeschlimann does not disclose that the dental implant being configured for a further dental element to be mounted to the anchor element, and wherein the anchor element incudes integral structures suitable for mounting the further dental element.  
But, Aeschlimann discloses that the implant provides at the proximal end the capability of attaching an additional structure (2) consisting of a non-liquefiable material including a head (30) and a pointed distal end/energy director that is pushed through the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the implant of Aeschlimann, for the attachment of dental elements, in order to be used in the jaw for attaching a tooth or any other structure in the dental cavity. 
Regarding claim 29, Aeschlimann discloses the claimed invention substantially as claimed, as set forth above for claim 28, and where Aeschlimann discloses that the stop face is shaped so that it is not rotationally symmetric about the axis but for a given radial distance an axial position varies as a function of an angle of rotation around the axis (the stop face includes energy directors in the inside surface comprised on the perforated sleeve); 
whereby a directing structure is formed, which acts to direct different portions of the liquefiable material to different ones of the holes when the liquefiable element is pressed into a distal direction against the stop face while the energy impinges (see Fig. 11 above, the energy director at each perforation of the sleeve directs the liquefiable material from the liquefiable element 1.2 in an angle towards the outside of the anchor element and in to the bone 11)..
Allowable Subject Matter
Claims 16-19 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a first distinct element and a second distinct element, where the second distinct element is a liquefiable element, wherein the device forms a proximally facing stop face at a distal bottom of the longitudinal opening, wherein the proximally facing stop face is shaped so that it is not rotationally symmetric about the axis such that a cross-sectional shape of the stop face varies as a function of an angle of rotation around the axis; whereby a directing structure is formed by the proximally facing stop face wherein when the liquefiable element is pressed into a distal direction against the proximally facing stop face while the energy impinges, the stop face acts to first separate the liquefiable material into different portions during movement of the liquefiable material in the distal direction, and only thereafter laterally directs the different portions of the liquefiable material to different ones of the holes in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Regarding claim 28, applicant argues that the added description of the liquefiable material distribution by the proximally facing stop face is not found in the prior art of Aeschlimann. 
The Office disagrees; it is understood based on Fig. 11 of Aeschlimann’s that the proximally facing stop face located at the bottom portion of the implant has a generally triangular shape. Due to the center portion of the proximally facing stop face is the highest point in said bottom portion, and the lowest portion is at each radial hole. The liquefied material moves form the center of the proximally facing stop face towards the plurality of holes. Furthermore, due to the highest point is at the center of the bottom portion, each angled surface of the proximally facing stop face equally distributes the liquefied material from the center towards the plurality of holes all around, complying with the written language.
Examiner’s note – the amendment to the claim describes the results of a structural configuration not described. The added language does not include the physical characteristic of the proximally facing stop face that allows for the separation of the liquefiable material into different portions as intended.
Applicant also argues that the implant in Aeschlimann does not disclose that the dental implant is configured for a further dental element to be mounted to the anchor element.
The Office disagrees, the claim recites that “wherein the dental implant is configured for a further dental element to be mounted to the anchor element; and wherein the anchor element comprises integral structures suitable for mounting the further dental element”.
The prior art of Aeschlimann discloses in page 20 lines 8-10 that the “base part 1 and the based part 2 together may also constitute a dental implant to which a further dental prosthesis part is to be fixed”. 
Even when the structural element 2 shown in Fig. 11 is for fixing a ligament or tendon 31. Aeschlimann further discloses that the base part 2 can constitute a dental prosthesis. Therefore, it is understood that the implant of Aeschlimann includes the argued limitations, making the rejection proper.
Regarding claim 29, due to the reasons given above, the rejection is proper and will be maintained.
Therefore, for all the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772